Exhibit 10.1

CLARIENT, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of September
22, 2006, among Clarient, Inc., a Delaware corporation (the “Company”), and
Safeguard Delaware, Inc., a Delaware corporation (the “Purchaser”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company in the aggregate, up to
$3,000,000 of Common Stock, together with Warrants to purchase additional shares
of Common Stock equal to 15% of the number of shares of Common Stock purchased
hereunder (each unit of one share of Common Stock and one Warrant to purchase
3/20ths of a share of Common Stock is referred to herein as a “Unit”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


ARTICLE I.
DEFINITIONS

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

“2004 Registration Rights Agreement” means the registration rights agreement,
dated as of February 10, 2004, between the Company, fka ChromaVision Medical
Systems, Inc., and the Purchaser.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.

“Authorization” shall have the meaning ascribed to such term in Section 3.1(e).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Closing” means the closing of the purchase and sale of the Units pursuant to
Section 2.1.

“Commission” means the Securities and Exchange Commission.


--------------------------------------------------------------------------------




“Common Stock” means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.

“Company Counsel” means Latham and Watkins LLP, counsel to the Company.

“Disclosure Materials” shall have the meaning ascribed to such term in
Section 3.1(h).

“Disclosure Schedules” means the Disclosure Schedules attached hereto.

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

“Effectiveness Period” shall have the meaning ascribed to such term in Section
4.2.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(u).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Governmental Entity” shall have the meaning ascribed to such term in
Section 3.1(e).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

“Law” shall have the meaning ascribed to such term in Section 3.1(e).

“Liens” shall have the meaning ascribed to such term in Section 3.1(a).

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

“Per Unit Purchase Price” equals $0.72, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Registration Statement” means a registration statement meeting the requirements
set forth in the 2004 Registration Rights Agreement and covering the resale by
the Purchaser of the Shares.

“Regulation D” shall have the meaning ascribed to such term in Section 3.1(ff).

2


--------------------------------------------------------------------------------




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Sellers” means Trestle Holdings, Inc., a Delaware corporation, and Trestle
Acquisition Corp., a Delaware corporation.

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act of the
Company.

“Subscription Amount” means $3,000,000.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed or quoted on a Trading Market,
a day on which the Common Stock is traded on the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not quoted
on the OTC Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market (the Nasdaq National Market and Nasdaq SmallCap Market,
“Nasdaq”).

“Transaction Documents” means this Agreement, the 2004 Registration Rights
Agreement and the Warrant.

“Warrants” means Common Stock Purchase Warrants, in the form of Exhibit A,
issuable to the Purchaser at Closing, which warrants shall be exercisable
immediately and have an exercise price equal to $0.98 per share of Common Stock
and a term of exercise of four (4) years.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

3


--------------------------------------------------------------------------------





ARTICLE II.
PURCHASE AND SALE


2.1           CLOSING.


(A)           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, AT THE CLOSING, THE PURCHASER SHALL PURCHASE, AND THE COMPANY SHALL
ISSUE AND SELL, TO THE PURCHASER 4,162,042 UNITS AT THE PER UNIT PURCHASE
PRICE.  THE CLOSING SHALL OCCUR AT THE OFFICES OF LATHAM & WATKINS LLP, 633 WEST
FIFTH STREET, SUITE 4000, LOS ANGELES, CALIFORNIA, 90071 ON SEPTEMBER 22, 2006,
OR ON SUCH OTHER DATE AND AT SUCH OTHER LOCATION AS THE COMPANY AND THE
PURCHASER SHALL MUTUALLY AGREE.


2.2           CLOSING DELIVERIES.


(A)           AT THE CLOSING THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED
TO THE PURCHASER THE FOLLOWING:

(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

(II)           A CERTIFICATE EVIDENCING A NUMBER OF SHARES EQUAL TO THE
SUBSCRIPTION AMOUNT DIVIDED BY THE PER UNIT PURCHASE PRICE, REGISTERED IN THE
NAME OF PURCHASER;

(III)          A WARRANT, REGISTERED IN THE NAME OF THE PURCHASER, PURSUANT TO
WHICH PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE UP TO THE NUMBER OF SHARES OF
COMMON STOCK EQUAL TO 15% OF THE NUMBER OF SHARES PURCHASED AT THE CLOSING;


(B)           AT THE CLOSING, THE PURCHASER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY THE FOLLOWING:

(I)            THIS AGREEMENT DULY EXECUTED BY PURCHASER; AND

(II)           THE SUBSCRIPTION AMOUNT BY WIRE TRANSFER TO THE ACCOUNT
DESIGNATED IN WRITING BY THE COMPANY.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH IN THE SEC REPORTS OR UNDER THE CORRESPONDING SECTION OF THE DISCLOSURE
SCHEDULES DELIVERED CONCURRENTLY HEREWITH, THE COMPANY HEREBY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES AS OF THE DATE HEREOF AND AS OF THE
CLOSING DATE TO THE PURCHASER:


(A)           SUBSIDIARIES.  THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF
THE CAPITAL STOCK OF EACH SUBSIDIARY FREE AND CLEAR OF ANY LIEN, CHARGE,
SECURITY INTEREST, ENCUMBRANCE, RIGHT OF FIRST REFUSAL OR OTHER RESTRICTION
(COLLECTIVELY, “LIENS”), AND ALL THE ISSUED AND OUTSTANDING SHARES OF CAPITAL
STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID, NON-ASSESSABLE
AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.

4


--------------------------------------------------------------------------------





(B)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND EACH
SUBSIDIARY IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS DESCRIBED IN THE DISCLOSURE MATERIALS.  EACH SUBSIDIARY IS A DIRECT OR
INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED
OR LICENSED TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION
OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS
CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE,
WOULD NOT HAVE OR REASONABLY BE EXPECTED TO (I) RESULT IN A MATERIAL ADVERSE
EFFECT ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT,
(II) RESULT IN A MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS,
BUSINESS OR FINANCIAL CONDITION OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A
WHOLE, OR (III) ADVERSELY IMPAIR THE COMPANY’S ABILITY TO PERFORM IN ANY
MATERIAL RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”).


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER EACH OF THE TRANSACTION
DOCUMENTS AND TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS PARTY AND OTHERWISE TO CARRY
OUT ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY THE COMPANY AND THE CONSUMMATION
BY IT OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY
THE COMPANY OR ITS STOCKHOLDERS IN CONNECTION THEREWITH.  EACH TRANSACTION
DOCUMENT INCLUDING THIS AGREEMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN)
DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS
HEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS EXCEPT (I) AS
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES AND (III) WITH
RESPECT TO INDEMNIFICATION AND CONTRIBUTION IN SECTION 4.9 HEREOF, AS LIMITED BY
LAWS, OR PUBLIC POLICY UNDERLYING SUCH LAWS.


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY BY THE COMPANY AND THE CONSUMMATION
BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I)
CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS; (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT
WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO
OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY,
DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE)
OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY
WHICH

5


--------------------------------------------------------------------------------





ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED;
(III) TO THE COMPANY’S KNOWLEDGE, CONFLICT WITH, OR RESULT IN OR CONSTITUTE ANY
VIOLATION OF, ANY AWARD, DECISION, JUDGMENT, DECREE, INJUNCTION, WRIT, ORDER,
SUBPOENA, RULING, VERDICT OR ARBITRATION AWARD ENTERED, ISSUED, MADE OR RENDERED
BY ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENT OR ANY OTHER GOVERNMENTAL
ENTITY, OR ANY LAW, APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR TO
ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS, OR TO ANY SECURITIES; (IV) RESULT
IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY
LIEN ON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ON ANY OF THE SECURITIES; OR (V) CONFLICT WITH, OR RESULT IN OR
CONSTITUTE ANY VIOLATION OF, OR RESULT IN THE TERMINATION, SUSPENSION OR
REVOCATION OF, ANY AUTHORIZATION APPLICABLE TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR TO ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS, OR TO ANY OF
THE SECURITIES, OR RESULT IN ANY OTHER IMPAIRMENT OF THE RIGHTS OF THE HOLDER OF
ANY SUCH AUTHORIZATION; EXCEPT IN THE CASE OF EACH OF CLAUSES (II), (III), (IV)
AND (V), SUCH AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(E)           FILINGS, CONSENTS AND APPROVALS.  ASSUMING THE ACCURACY OF THE
REPRESENTATION OF THE PURCHASER SET FORTH IN SECTION 3.2 HEREOF, NO REGISTRATION
(INCLUDING ANY REGISTRATION UNDER THE SECURITIES ACT) OR FILING WITH, OR ANY
NOTIFICATION TO, OR ANY APPROVAL, PERMISSION, CONSENT, RATIFICATION, WAIVER,
AUTHORIZATION, ORDER, FINDING OF SUITABILITY, PERMIT, LICENSE, FRANCHISE,
EXEMPTION, CERTIFICATION OR SIMILAR INSTRUMENT OR DOCUMENT (EACH, AN
“AUTHORIZATION”) OF OR FROM, ANY COURT, ARBITRAL TRIBUNAL, ARBITRATOR,
ADMINISTRATIVE OR REGULATORY AGENCY OR COMMISSION OR OTHER GOVERNMENTAL OR
REGULATORY AUTHORITY, AGENCY OR GOVERNING BODY, DOMESTIC OR FOREIGN, INCLUDING
WITHOUT LIMITATION ANY TRADING MARKET (EACH, A “GOVERNMENTAL ENTITY”), OR ANY
OTHER PERSON, OR UNDER ANY STATUTE, LAW, ORDINANCE, RULE, REGULATION OR AGENCY
REQUIREMENT OF ANY GOVERNMENTAL ENTITY, (EACH, A “LAW”), ON THE PART OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS REQUIRED IN CONNECTION WITH THE EXECUTION
OR DELIVERY BY THE COMPANY OF THE TRANSACTION DOCUMENTS OR THE PERFORMANCE BY
THE COMPANY OF ITS OBLIGATIONS UNDER EACH OF THE TRANSACTION DOCUMENTS EXCEPT
(I) AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY OR ITS
PERFORMANCE OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS AND (II) FORM D
AND BLUE SKY FILINGS AND (III) THE FILINGS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.


(F)            ISSUANCE OF THE SECURITIES.  THE SECURITIES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE TRANSACTION
DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ALL LIENS, EXCEPT FOR SUCH RESTRICTIONS ON TRANSFER OR OWNERSHIP
IMPOSED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR SET FORTH IN THIS
AGREEMENT.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO THIS AGREEMENT.


(G)           CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF 108,000,000 SHARES, 100,000,000 SHARES OF WHICH
ARE COMMON STOCK, $0.01 PAR VALUE PER SHARE AND 8,000,000 SHARES OF WHICH ARE
PREFERRED STOCK, $0.01 PAR VALUE PER SHARE.  AS OF THE DATE HEREOF AND
IMMEDIATELY PRIOR TO THE TRANSACTIONS CONTEMPLATED HEREBY, THERE ARE 66,864,383
SHARES OF COMMON STOCK ISSUED AND OUTSTANDING AND NO SHARES OF PREFERRED STOCK
ISSUED AND OUTSTANDING.  OTHER THAN AS

6


--------------------------------------------------------------------------------





CONTEMPLATED IN THIS AGREEMENT, THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK
SINCE DECEMBER 14, 2005 OTHER THAN PURSUANT TO THE EXERCISE OF (I) STOCK OPTIONS
OR RESTRICTED GRANTS HELD BY EMPLOYEES, OFFICERS, DIRECTORS, OR CONSULTANTS,
WHETHER OR NOT PURSUANT TO THE COMPANY’S EQUITY INCENTIVE PLANS OR STOCK OPTION
PLANS, (II) THE ISSUANCE OF SHARES OF COMMON STOCK TO EMPLOYEES PURSUANT TO THE
COMPANY’S EQUITY INCENTIVE PLANS, STOCK OPTION PLANS, STOCK OPTION AGREEMENTS,
RESTRICTED STOCK AGREEMENTS, STOCK OWNERSHIP PLANS OR DIVIDEND REINVESTMENT
PLANS, AND (III) PURSUANT TO THE CONVERSION OR EXERCISE OF OUTSTANDING COMMON
STOCK EQUIVALENTS.  EXCEPT AS SET FORTH IN THE DISCLOSURE MATERIALS, NO PERSON
HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY
SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  EXCEPT AS DISCLOSED ON SCHEDULE 3.1(G) OF THE DISCLOSURE SCHEDULES,
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIPT RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR
OBLIGATIONS CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT
TO SUBSCRIBE FOR OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY
SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK. 
THE ISSUE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE
SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE SHARES
OF COMMON STOCK BEING ISSUED TO THE PURCHASER HEREUNDER) AND WILL NOT RESULT IN
A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION,
EXCHANGE OR RESET PRICE UNDER SUCH SECURITIES.


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE
ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO YEARS
PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS REQUIRED BY
LAW TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS, INCLUDING THE EXHIBITS
THERETO (TOGETHER WITH ANY MATERIALS FILED BY THE COMPANY UNDER THE EXCHANGE
ACT, WHETHER OR NOT REQUIRED), BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC
REPORTS” AND, TOGETHER WITH THE DISCLOSURE SCHEDULES TO THIS AGREEMENT, THE
“DISCLOSURE MATERIALS”) ON A TIMELY BASIS OR HAS TIMELY FILED A VALID EXTENSION
OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC REPORTS PRIOR TO THE
EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS INFORMED THE PURCHASER PRIOR
TO THE DATE HEREOF OF ANY FILING BY THE COMPANY OF ANY SEC REPORTS WITHIN THE
10 DAYS PRECEDING THE DATE HEREOF.  AS OF THEIR RESPECTIVE DATES, THE SEC
REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC REPORTS, WHEN FILED,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC REPORTS
COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
RULES AND REGULATIONS OF THE COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE
TIME OF FILING.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE

7


--------------------------------------------------------------------------------





COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND
THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN
THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT
ADJUSTMENTS.  ALL MATERIAL AGREEMENTS TO WHICH THE COMPANY AND ITS SUBSIDIARIES
ARE A PARTY OR TO WHICH ANY OF THEIR RESPECTIVE PROPERTY OR ASSETS ARE SUBJECT
THAT ARE REQUIRED TO BE FILED AS EXHIBITS TO THE SEC REPORTS UNDER ITEM 601 OF
REGULATION S-K ARE INCLUDED AS A PART OF, OR SPECIFICALLY IDENTIFIED IN, THE SEC
REPORTS.


(I)            MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS DISCLOSED IN THE
DISCLOSURE MATERIALS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT
THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR
OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES
THAT WOULD NOT BE REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL STATEMENTS
PURSUANT TO GAAP OR THAT WOULD NOT BE REQUIRED TO BE DISCLOSED IN FILINGS MADE
WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD OF ACCOUNTING,
(IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH
OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY
AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL STOCK AND (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY EQUITY INCENTIVE PLANS, STOCK
OPTION PLANS, STOCK OPTION AGREEMENTS, RESTRICTED STOCK AGREEMENTS, STOCK
OWNERSHIP PLANS OR DIVIDEND REINVESTMENT PLANS.  THE COMPANY DOES NOT HAVE
PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.


(J)            LITIGATION.  EXCEPT AS DISCLOSED IN THE DISCLOSURE MATERIALS,
THERE ARE NO ACTIONS, SUITS, INQUIRIES, NOTICES OF VIOLATION, PROCEEDINGS OR
INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST
OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES
BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR
REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN) (COLLECTIVELY,
AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR THE SECURITIES OR
(II) WOULD HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER
THEREOF, IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION
OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF
FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE
IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING
THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE COMPANY.  THE
COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


(K)           LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF
THE COMPANY OR ANY SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


(L)            TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS FILED ALL
NECESSARY MATERIAL FEDERAL, STATE AND FOREIGN INCOME AND FRANCHISE TAX RETURNS
AND HAS PAID OR

8


--------------------------------------------------------------------------------





ACCRUED ALL MATERIAL TAXES SHOWN AS DUE THEREON, AND NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAS KNOWLEDGE OF A TAX DEFICIENCY WHICH HAS BEEN OR MIGHT BE
ASSERTED OR THREATENED AGAINST IT WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


(M)          COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, COULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT
(EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO
WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET
OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED (WHETHER OR NOT SUCH
DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN VIOLATION OF ANY ORDER OF ANY
COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) TO THE COMPANY’S KNOWLEDGE, IS
OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL
LAWS RELATING TO TAXES, ENVIRONMENTAL PROTECTION, KICKBACKS AND FALSE CLAIMS IN
HEALTHCARE PROGRAMS, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND SAFETY
AND EMPLOYMENT, LABOR MATTERS, EXCEPT IN EACH CASE AS WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT. THE COMPANY IS IN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE
SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS THEREUNDER PROMULGATED
BY THE COMMISSION, EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE OR REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(N)           REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS WOULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT (“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY MATERIAL PERMIT.


(O)           TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND MARKETABLE TITLE IN ALL
PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR (I) LIENS DESCRIBED ON
SCHEDULE 3.1(O) OF THE DISCLOSURE SCHEDULES, (II) LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY, DO NOT MATERIALLY INTERFERE WITH THE USE MADE
AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE SUBSIDIARIES,
(III) LIENS FOR TAXES NOT YET DUE AND PAYABLE AND (IV) LIENS WHICH WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE OR RESULT IN A
MATERIAL ADVERSE EFFECT.  TO THE COMPANY’S KNOWLEDGE, ANY REAL PROPERTY AND
FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD BY THEM
UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES OF WHICH THE COMPANY AND THE
SUBSIDIARIES ARE IN COMPLIANCE EXCEPT, IN EACH CASE, AS WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

9


--------------------------------------------------------------------------------



(P)           PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES OWN (AND
ARE THE RECORD OWNER OF) OR POSSESS ADEQUATE LICENSES TO USE, ALL PATENTS,
PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS, LICENSES, CONFIDENTIAL INFORMATION, TECHNOLOGY AND OTHER
SIMILAR RIGHTS (AND ALL GOODWILL ASSOCIATED THEREWITH) THAT ARE NECESSARY OR
THAT ARE USED IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE
SEC REPORTS AND WHICH THE FAILURE TO SO OWN OR HAVE WOULD, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  EXCEPT AS SET FORTH
IN THE DISCLOSURE MATERIALS, NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
A WRITTEN NOTICE THAT ANY OF THE INTELLECTUAL PROPERTY RIGHTS VIOLATES OR
INFRINGES UPON OR CONFLICTS WITH THE RIGHTS OF ANY PERSON.  EXCEPT AS SET FORTH
IN THE DISCLOSURE MATERIALS, OR AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH
INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS NO EXISTING
INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS.


(Q)           FDA COMPLIANCE.  THE COMPANY, AND THE MANUFACTURE, MARKETING AND
SALES OF ITS PRODUCTS, COMPLY WITH ANY AND ALL APPLICABLE REQUIREMENTS OF THE
FEDERAL FOOD, DRUG AND COSMETIC ACT, 21 U.S.C. § 301, ET SEQ., ANY RULES AND
REGULATIONS OF THE FOOD AND DRUG ADMINISTRATION PROMULGATED THEREUNDER, AND ANY
SIMILAR LAWS OUTSIDE OF THE UNITED STATES TO WHICH THE COMPANY IS SUBJECT,
EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.


(R)            INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE
COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


(S)           PRICE OF COMMON STOCK.  THE COMPANY HAS NOT TAKEN, AND WILL NOT
TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR RESULT IN, OR
WHICH HAS CONSTITUTED OR WHICH MIGHT REASONABLY BE EXPECTED TO CONSTITUTE, THE
STABILIZATION OR MANIPULATION OF THE PRICE OF THE SHARES OF THE COMMON STOCK TO
FACILITATE THE SALE OR RESALE OF THE SECURITIES.


(T)            TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE DISCLOSURE MATERIALS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY
AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS
PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER
THAN FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS) WHICH WOULD BE REQUIRED
TO BE DISCLOSED BY THE COMPANY PURSUANT TO ITEM 402 UNDER REGULATION S-K UNDER
THE EXCHANGE ACT, INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT
PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL
OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL
INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, IN EACH CASE IN EXCESS
OF

10


--------------------------------------------------------------------------------





$60,000 OTHER THAN (A) FOR PAYMENT OF SALARY OR CONSULTING FEES FOR SERVICES
RENDERED, (B) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF OF THE COMPANY AND
(C) FOR OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION AGREEMENTS, WHETHER OR
NOT ISSUED, UNDER ANY STOCK OPTION PLAN OF THE COMPANY.


(U)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.  THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND
PROCEDURES (AS DEFINED IN EXCHANGE ACT RULES 13A-14 AND 15D-14) FOR THE COMPANY
AND DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN
TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING
THE PERIOD IN WHICH THE COMPANY’S FORM 10-K OR 10-Q, AS THE CASE MAY BE, IS
BEING PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE
EFFECTIVENESS OF THE COMPANY’S CONTROLS AND PROCEDURES AS OF THE LAST DAY OF THE
FISCAL QUARTER COVERED BY THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE
EXCHANGE ACT (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS
MOST RECENTLY FILED FORM 10-K OR FORM 10-Q THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS
SUCH TERM IS DEFINED IN ITEM 307(B) OF REGULATION S-K UNDER THE EXCHANGE ACT)
OR, TO THE COMPANY’S KNOWLEDGE, IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT
THE COMPANY’S INTERNAL CONTROLS.


(V)           SOLVENCY.  BASED ON THE FINANCIAL CONDITION OF THE COMPANY AS OF
THE CLOSING DATE (AND ASSUMING THAT THE CLOSING SHALL HAVE OCCURRED), (I) THE
COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS EXCEEDS THE AMOUNT THAT WILL BE
REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE
COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS
BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL
REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL
REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW
OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO
LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF
THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS DEBT
WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR
DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT
THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).


(W)          CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR
WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT,
FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO
THE TRANSACTIONS

11


--------------------------------------------------------------------------------





CONTEMPLATED BY THIS AGREEMENT.  PURCHASER SHALL HAVE NO OBLIGATION WITH RESPECT
TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF OTHER PERSONS
FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(X)            CERTAIN REGISTRATION MATTERS.  ASSUMING THE ACCURACY OF
PURCHASER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(E), NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SECURITIES BY THE COMPANY TO THE PURCHASER UNDER THE TRANSACTION DOCUMENTS.  THE
COMPANY IS ELIGIBLE TO REGISTER THE RESALE OF ITS COMMON STOCK FOR RESALE BY THE
PURCHASER UNDER FORM S-3 UNDER THE SECURITIES ACT.


(Y)           REGISTRATION RIGHTS.  EXCEPT AS SET FORTH IN THE DISCLOSURE
MATERIALS, NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.


(Z)            LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT AS SPECIFIED IN THE
DISCLOSURE MATERIALS, THE COMPANY HAS NOT, IN THE TWENTY-FOUR MONTHS PRECEDING
THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET ON WHICH THE COMMON
STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF SUCH TRADING MARKET.
THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE
FUTURE CONTINUE TO BE, IN COMPLIANCE WITH ALL SUCH LISTING AND MAINTENANCE
REQUIREMENTS.  THE COMPANY IS IN COMPLIANCE WITH THE LISTING AND MAINTENANCE
REQUIREMENTS FOR CONTINUED LISTING OF THE COMMON STOCK ON THE NASDAQ SMALLCAP
MARKET.


(AA)         INVESTMENT COMPANY.  THE COMPANY IS NOT, AND AFTER GIVING EFFECT TO
THE SALE OF THE SECURITIES AND THE APPLICATION OF THE NET PROCEEDS THEREFROM,
WILL NOT BE,  AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, OR AN AFFILIATE OF AN “INVESTMENT COMPANY.”


(BB)         OFF-BALANCE SHEET ARRANGEMENTS.  THERE IS NO TRANSACTION,
ARRANGEMENT OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF-BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS EXCHANGE ACT FILINGS AND IS NOT SO DISCLOSED OR THAT OTHERWISE WOULD BE
REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THERE ARE NO SUCH
TRANSACTIONS, ARRANGEMENTS OR OTHER RELATIONSHIPS WITH THE COMPANY THAT MAY
CREATE CONTINGENCIES OR LIABILITIES THAT ARE NOT OTHERWISE DISCLOSED BY THE
COMPANY IN ITS EXCHANGE FILINGS.


(CC)         APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND ITS BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR
SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF INCORPORATION OR ANY
AGREEMENT TO WHICH THE COMPANY IS A PARTY THAT IS OR COULD BECOME APPLICABLE TO
THE PURCHASER AS A RESULT OF THE PURCHASER AND THE COMPANY FULFILLING THEIR
OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS,
INCLUDING WITHOUT LIMITATION THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE
PURCHASER’S OWNERSHIP OF THE SECURITIES.

12


--------------------------------------------------------------------------------





(DD)         NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES NOT HAVE ANY AGREEMENT
OR UNDERSTANDING WITH THE PURCHASER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THIS
AGREEMENT.


(EE)         DISCLOSURE.  ALL DISCLOSURE PROVIDED TO THE PURCHASER REGARDING THE
COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
DISCLOSURE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.


(FF)           REGULATION D.  NONE OF THE COMPANY OR ANY AFFILIATE (AS DEFINED
IN RULE 501(B) OF REGULATION D (“REGULATION D”) UNDER THE SECURITIES ACT) OF THE
COMPANY HAS DIRECTLY, OR THROUGH ANY AGENT, (A) SOLD, OFFERED FOR SALE,
SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF
THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION OF THE SECURITIES
UNDER THE SECURITIES ACT OR CAUSE THIS OFFERING TO BE INTEGRATED WITH OTHER
OFFERINGS OF THE COMPANY FOR PURPOSES OF THE RULES AND REGULATIONS OF THE NASDAQ
NATIONAL MARKET OR; (B) ENGAGED IN OR USED ANY FORM OF GENERAL SOLICITATION OR
GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE
SALE OF THE SECURITIES, INCLUDING ARTICLES, NOTICES OR OTHER COMMUNICATIONS
PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER
TELEVISION OR RADIO, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED
BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING.


(GG)         ACKNOWLEDGMENT REGARDING PURCHASER’S PURCHASE OF COMPANY
SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASER IS ACTING
SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER
ACKNOWLEDGES THAT PURCHASER IS NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF
THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND ANY ADVICE
GIVEN BY PURCHASER OR ANY OF ITS REPRESENTATIVES OR AGENTS IN CONNECTION WITH
THE TRANSACTION DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS
MERELY INCIDENTAL TO PURCHASER’S PURCHASE OF THE SECURITIES.  THE COMPANY
FURTHER REPRESENTS TO PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO THE
TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY AND ITS REPRESENTATIVES.

3.2           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:


(A)           ORGANIZATION; AUTHORITY.  PURCHASER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE APPLICABLE
TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER. THE
EXECUTION, DELIVERY AND PERFORMANCE BY PURCHASER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, ON THE PART OF PURCHASER.  EACH OF THIS

13


--------------------------------------------------------------------------------





AGREEMENT AND THE 2004 REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY EXECUTED BY
PURCHASER, AND WHEN DELIVERED BY PURCHASER IN ACCORDANCE WITH TERMS HEREOF, WILL
CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF PURCHASER, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS.


(B)           INVESTMENT INTENT.  PURCHASER IS ACQUIRING THE SECURITIES AS
PRINCIPAL FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR
RESELLING SUCH SECURITIES OR ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO
PURCHASER’S RIGHT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, AT ALL TIMES TO
SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION
FROM SUCH REGISTRATION AND OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS.  SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, NOTHING
CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY PURCHASER TO
HOLD THE SECURITIES FOR ANY PERIOD OF TIME.  PURCHASER IS ACQUIRING THE
SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. PURCHASER DOES NOT
HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO
DISTRIBUTE ANY OF THE SECURITIES.


(C)           PURCHASER STATUS.  AT THE TIME PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT.  PURCHASER IS NOT REQUIRED TO
BE REGISTERED AS A BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


(D)           EXPERIENCE OF PURCHASER.  PURCHASER, EITHER ALONE OR TOGETHER WITH
ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN
BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO EVALUATED THE
MERITS AND RISKS OF SUCH INVESTMENT.  PURCHASER IS ABLE TO BEAR THE ECONOMIC
RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT TIME, IS ABLE TO
AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.  PURCHASER HAS REQUESTED, RECEIVED,
REVIEWED AND CONSIDERED ALL INFORMATION IT DEEMS RELEVANT IN MAKING AN INFORMED
DECISION TO PURCHASE THE SECURITIES.


(E)           GENERAL SOLICITATION.  PURCHASER IS NOT PURCHASING THE SECURITIES
AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION
REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA
OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.  AT NO TIME WAS THE PURCHASER
PRESENTED WITH OR SOLICITED BY ANY PUBLICLY ISSUED OR CIRCULATED NEWSPAPER,
MAIL, RADIO, TELEVISION, OR TO THE PURCHASER’S KNOWLEDGE, ANY OTHER FORM OF
GENERAL ADVERTISING OR SOLICITATION IN CONNECTION WITH THE OFFER, SALE AND
PURCHASE OF THE SECURITIES.


(F)            REGISTRATION REQUIRED.  PURCHASER HEREBY COVENANTS WITH THE
COMPANY NOT TO, DIRECTLY OR INDIRECTLY, OFFER, SELL, PLEDGE, TRANSFER, OR
OTHERWISE DISPOSE OF (OR SOLICIT OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR
TAKE PLEDGE OF) ANY OF THE SECURITIES WITHOUT COMPLYING WITH THE PROVISIONS
HEREOF, THE 2004 REGISTRATION RIGHTS AGREEMENT AND THE SECURITIES ACT AND THE
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER, INCLUDING WITHOUT
LIMITATION, THE PROSPECTUS DELIVERY REQUIREMENT UNDER THE SECURITIES ACT TO BE
SATISFIED (UNLESS PURCHASER IS SELLING SUCH SECURITIES IN A TRANSACTION NOT
SUBJECT TO THE PROSPECTUS DELIVERY REQUIREMENT), AND PURCHASER ACKNOWLEDGES THAT
THE

14


--------------------------------------------------------------------------------





CERTIFICATES EVIDENCING THE SHARES WILL BE IMPRINTED WITH A LEGEND THAT
PROHIBITS THEIR TRANSFER EXCEPT IN ACCORDANCE THEREWITH.


(G)           ACCESS TO INFORMATION.  PURCHASER ACKNOWLEDGES THAT IT HAS
REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO
ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SECURITIES AND THE MERITS AND RISKS OF INVESTING IN THE
SECURITIES; (II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES
AND THEIR RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS,
PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS
INVESTMENT; AND (III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT
THE COMPANY POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT
IS NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF PURCHASER OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND OR
AFFECT PURCHASER’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS OF THE
DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE TRANSACTION DOCUMENTS.


(H)           CERTAIN FEES.  EXCEPT FOR THE FEES THAT WILL BE PAYABLE BY THE
COMPANY UNDER SECTION 3.1(W), PURCHASER HAS NOT ENTERED INTO ANY AGREEMENT OR
ARRANGEMENT THAT WOULD ENTITLE ANY BROKER OR FINDER TO COMPENSATION BY THE
COMPANY IN CONNECTION WITH THE SALE OF THE COMPANY SECURITIES TO PURCHASER


(I)            NO TAX, LEGAL OR INVESTMENT ADVICE.  PURCHASER UNDERSTANDS THAT
NOTHING IN THE TRANSACTION DOCUMENTS OR ANY OTHER MATERIALS PRESENTED TO
PURCHASER IN CONNECTION WITH THE PURCHASE AND SALE OF THE SECURITIES CONSTITUTES
TAX, LEGAL, OR INVESTMENT ADVICE.  PURCHASER HAS CONSULTED SUCH TAX, LEGAL, AND
INVESTMENT ADVISORS AS IT, IN ITS SOLE DISCRETION, HAS DEEMED NECESSARY OR
APPROPRIATE IN CONNECTION WITH ITS PURCHASE OF SECURITIES.


(J)            CERTAIN SALES; REGULATION M.  PURCHASER REPRESENTS AND WARRANTS
THAT IT IS AWARE OF THE FOLLOWING TELEPHONE INTERPRETATION IN THE SEC MANUAL OF
PUBLICLY AVAILABLE TELEPHONE INTERPRETATIONS (JULY 1997):

A.65.       Section 5

An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.


(K)           IN ADDITION, PURCHASER ACKNOWLEDGES THAT (I) THE COMPANY HAS
INFORMED PURCHASER THAT THE ANTI-MANIPULATION PROVISIONS OF REGULATION M UNDER
THE EXCHANGE ACT

15


--------------------------------------------------------------------------------





MAY APPLY TO PURCHASES AND SALES OF SHARES AND THAT THERE ARE RESTRICTIONS ON
MARKET MAKING ACTIVITIES BY PERSONS ENGAGED IN THE DISTRIBUTION OF SHARES AND
(II) THE COMPANY HAS ADVISED PURCHASER TO CONSULT WITH ITS COUNSEL REGARDING
SUCH MATTERS.


(L)            BROKER-DEALER STATUS.  PURCHASER IS NOT AND IS NOT REQUIRED TO BE
REGISTERED AS A BROKER-DEALER PURSUANT TO THE EXCHANGE ACT.


(M)          PURCHASE OR SALE OF COMMON STOCK. NEITHER PURCHASER NOR ANY PERSON
ACTING ON ITS BEHALF OR AT ITS DIRECTION HAS ENGAGED IN ANY PURCHASE OR SALE OF
COMMON STOCK (INCLUDING WITHOUT LIMITATION ANY SHORT SALE OF THE COMMON STOCK,
OR PLEDGE OR TRANSFER OF, OR ESTABLISHMENT OR MAINTENANCE OF AN OPEN “PUT
EQUIVALENT POSITION” (WITHIN THE MEANING OF RULE 16A-1(H) UNDER THE EXCHANGE
ACT) WITH RESPECT TO, ANY OF THE SECURITIES) DURING THE DURING THE PERIOD
BEGINNING ON THE DATE ON WHICH THE COMPANY FIRST CONTACTED PURCHASER REGARDING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ENDING ON THE CLOSING DATE.


(N)           RELIANCE.  PURCHASER UNDERSTANDS AND ACKNOWLEDGES THAT (I) THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT WITHOUT REGISTRATION UNDER THE
SECURITIES ACT IN A PRIVATE PLACEMENT THAT IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (II)THE AVAILABILITY OF SUCH EXEMPTION,
DEPENDS IN PART ON, AND THE COMPANY WILL RELY UPON THE ACCURACY AND TRUTHFULNESS
OF, THE FOREGOING REPRESENTATIONS AND WARRANTIES AND PURCHASER HEREBY CONSENTS
TO SUCH RELIANCE.

The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1           TRANSFER RESTRICTIONS.


(A)           THE SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE
AND FEDERAL SECURITIES LAWS, INCLUDING PURSUANT TO AN EXEMPTION THEREFROM.  IN
CONNECTION WITH ANY TRANSFER OF THE SECURITIES OTHER THAN PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, PURSUANT TO PARAGRAPH (K) OF RULE 144, TO THE
COMPANY, TO AN AFFILIATE OF PURCHASER OR IN CONNECTION WITH A PLEDGE AS
CONTEMPLATED IN SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF
TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE
FORM AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER,
ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND THE 2004 REGISTRATION RIGHTS AGREEMENT AND, IF SUCH TRANSFER IS A
TRANSFER OF AT LEAST 5,000 SHARES OF COMMON STOCK, SHALL HAVE THE RIGHTS OF
PURCHASER UNDER THIS AGREEMENT AND THE 2004 REGISTRATION RIGHTS AGREEMENT.


(B)           PURCHASER AGREES TO THE IMPRINTING, SO LONG AS IS REQUIRED BY THIS
SECTION 4.1(B), OF A LEGEND ON ANY OF THE SECURITIES IN THE FOLLOWING FORM:

16


--------------------------------------------------------------------------------




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT.

The Company acknowledges and agrees that, subject to compliance with applicable
securities laws, Purchaser may from time to time pledge and/or grant a security
interest pursuant to a bona fide margin agreement in a bona fide margin account
and, if required under the terms of such arrangement, agreement or account,
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  However, at the discretion
of the Company, such legal opinion may be required in connection with a
subsequent transfer following default by the Purchaser transferee of the
pledge.  No notice shall be required of such pledge.  At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including, if the
Securities are subject to registration pursuant to the 2004 Registration Rights
Agreement, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of Selling Stockholder(s)
thereunder.


(C)           CERTIFICATES EVIDENCING THE SHARES SHALL NOT CONTAIN ANY LEGEND
(INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)), (I) WHILE A REGISTRATION
STATEMENT (INCLUDING THE REGISTRATION STATEMENT) COVERING THE RESALE OF SUCH
SECURITY IS EFFECTIVE UNDER THE SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF
SUCH SHARES PURSUANT TO RULE 144, OR (III) IF SUCH SHARES ARE ELIGIBLE FOR SALE
OR ARE SOLD UNDER RULE 144(K), OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL
INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF THE COMMISSION). 
PROMPTLY FOLLOWING EFFECTIVENESS OF A REGISTRATION STATEMENT CONTEMPLATED UNDER
CLAUSE (I) OF THIS SECTION 4.1(C), THE COMPANY SHALL, OR SHALL CAUSE ITS COUNSEL
TO, DELIVER TO THE COMPANY’S TRANSFER AGENT WRITTEN NOTICE THAT SUCH A
REGISTRATION STATEMENT IS EFFECTIVE, AND THAT SUCH

17


--------------------------------------------------------------------------------





SHARES MAY BE SOLD PURSUANT THERETO BY PURCHASER WITHOUT ANY LEGEND.  IN
ADDITION, IN THE CASE OF CLAUSE (II) OF THIS SECTION 4.1(C), THE COMPANY SHALL,
IF REQUESTED BY ITS TRANSFER AGENT, DIRECT THE COMPANY’S COUNSEL TO ISSUE A
LEGAL OPINION TO SUCH TRANSFER AGENT TO EFFECT THE REMOVAL OF THE LEGEND
HEREUNDER AND, IF REQUIRED BY THE COMPANY’S TRANSFER AGENT, SUCH LEGAL OPINION
NEED NOT BE ISSUED UNTIL THE COMPANY’S TRANSFER AGENT HAS FIRST RECEIVED A COPY
OF THE PURCHASER’S BROKER REPRESENTATION LETTER RELATING TO THE PURCHASER’S
SHARES.  THE COMPANY AGREES THAT FOLLOWING THE EFFECTIVE DATE OR AT SUCH TIME AS
SUCH LEGEND IS NO LONGER REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO LATER
THAN FOUR TRADING DAYS FOLLOWING THE DELIVERY BY PURCHASER TO THE COMPANY OR THE
COMPANY’S TRANSFER AGENT OF A CERTIFICATE REPRESENTING SHARES WITH A RESTRICTIVE
LEGEND, DIRECT THE TRANSFER AGENT TO DELIVER TO PURCHASER A CERTIFICATE
REPRESENTING SUCH SECURITIES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER
LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE
INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT ENLARGE THE RESTRICTIONS
ON TRANSFER SET FORTH IN THIS SECTION.


(D)           PURCHASER AGREES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM
CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN THIS SECTION 4.1 IS
PREDICATED UPON (I) THE COMPANY’S RELIANCE THAT THE PURCHASER WILL SELL ANY
SHARES PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM, AND/OR (II) THAT IN THE CONTEXT OF A SALE UNDER RULE 144, IF
REQUESTED BY THE COMPANY’S TRANSFER AGENT, THE PURCHASER SHALL HAVE DELIVERED TO
THE TRANSFER AGENT A BROKER REPRESENTATION LETTER RELATING TO THE PURCHASER’S
SHARES.


4.2           FURNISHING OF INFORMATION.  AS LONG AS PURCHASER OWNS THE
SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE
EXCHANGE ACT.  UPON THE REQUEST OF ANY SUCH HOLDER OF SECURITIES, THE COMPANY
SHALL DELIVER TO SUCH HOLDER A WRITTEN CERTIFICATION OF A DULY AUTHORIZED
OFFICER AS TO WHETHER IT HAS COMPLIED WITH THE PRECEDING SENTENCE UNLESS SUCH
STATEMENT HAS BEEN INCLUDED IN THE COMPANY’S MOST RECENT REPORT FILED PURSUANT
TO SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT.  PRIOR TO THE REGISTRATION
OF THE RE-SALE OF THE SECURITIES (THE “EFFECTIVENESS PERIOD”), AS LONG AS
PURCHASER OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS
PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO THE PURCHASER AND MAKE
PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASER TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY
FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION DURING THE EFFECTIVENESS
PERIOD AS ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST TO THE EXTENT REQUIRED
FROM TIME TO TIME TO ENABLE SUCH PERSON TO SELL SUCH SECURITIES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS
PROVIDED BY RULE 144.


4.3           INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE
OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION
UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE PURCHASER OR THAT
WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE
RULES AND REGULATIONS OF ANY TRADING MARKET SUCH THAT IT WOULD REQUIRE
STOCKHOLDER APPROVAL PRIOR TO THE CLOSING OF SUCH OTHER TRANSACTION UNLESS
STOCKHOLDER APPROVAL IS OBTAINED BEFORE THE CLOSING OF SUCH SUBSEQUENT
TRANSACTION.

18


--------------------------------------------------------------------------------



4.4           [INTENTIONALLY OMITTED.]


4.5           SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, WITHIN
FIVE BUSINESS DAYS OF THE DATE OF THIS AGREEMENT, ISSUE A PRESS RELEASE AND FILE
A CURRENT REPORT ON FORM 8-K DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE MATERIAL TERMS THEREOF AND MAKE SUCH OTHER FILINGS AND NOTICES IN THE MANNER
AND TIME REQUIRED BY THE COMMISSION.  THE COMPANY SHALL, WITHIN FIVE BUSINESS
DAYS OF THE DATE HEREOF, FILE A CURRENT REPORT ON FORM 8-K INCLUDING EACH OF THE
TRANSACTION DOCUMENTS AS EXHIBITS.


4.6           STOCKHOLDERS RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY
THE COMPANY OR ANY OTHER PERSON THAT PURCHASER IS AN “ACQUIRING PERSON” UNDER
ANY STOCKHOLDERS RIGHTS PLAN OR SIMILAR PLAN OR ARRANGEMENT IN EFFECT OR
HEREAFTER ADOPTED BY THE COMPANY, OR THAT PURCHASER COULD BE DEEMED TO TRIGGER
THE PROVISIONS OF ANY SUCH PLAN OR ARRANGEMENT, BY VIRTUE OF RECEIVING
SECURITIES UNDER THE TRANSACTION DOCUMENTS OR UNDER ANY OTHER AGREEMENT BETWEEN
THE COMPANY AND THE PURCHASER.


4.7           NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT
NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE PURCHASER OR
ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES CONSTITUTES
MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO PURCHASER SHALL HAVE
EXECUTED A WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF SUCH
INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT PURCHASER SHALL BE
RELYING ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN SECURITIES
OF THE COMPANY.


4.8           USE OF PROCEEDS.  THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER TO PURCHASE CERTAIN ASSETS OF THE SELLERS
PURSUANT TO THAT CERTAIN ASSET PURCHASE AGREEMENT, DATED AS OF JUNE 19, 2006, BY
AND AMONG THE COMPANY, CLRT ACQUISITION, LLC, A DELAWARE LIMITED LIABILITY
COMPANY AND WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, AND THE SELLERS, TO FUND
TRANSACTION EXPENSES RELATED THERETO AND FOR GENERAL CORPORATE PURPOSES.


4.9           REIMBURSEMENT.  IF PURCHASER BECOMES INVOLVED IN ANY CAPACITY IN
ANY PROCEEDING BY OR AGAINST ANY PERSON WHO IS A STOCKHOLDER OF THE COMPANY
(EXCEPT AS A RESULT OF SALES, PLEDGES, MARGIN SALES AND SIMILAR TRANSACTIONS BY
PURCHASER TO OR WITH ANY CURRENT STOCKHOLDER), SOLELY AS A RESULT OF PURCHASER’S
ACQUISITION OF THE SECURITIES UNDER THIS AGREEMENT, THE COMPANY WILL REIMBURSE
PURCHASER FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST OF ANY
INVESTIGATION PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED IN
CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED; PROVIDED, THAT THE COMPANY
SHALL ONLY BE REQUIRED TO REIMBURSE PURCHASER PURSUANT TO THIS SECTION 4.9 WITH
RESPECT TO A PROCEEDING IN WHICH (I) THE PROCEEDING PRIMARILY RESULTS FROM THE
COMPANY’S BREACH OF THE TERMS OF THIS AGREEMENT AND (II) THE PROCEEDING DOES NOT
PRIMARILY RESULT FROM ANY ACTION IN VIOLATION OF THE TERMS OF THIS AGREEMENT OR
OTHER WRONGFUL ACTS BY THE PURCHASER REQUESTING REIMBURSEMENT.  THE
REIMBURSEMENT OBLIGATIONS OF THE COMPANY UNDER THIS PARAGRAPH SHALL BE IN
ADDITION TO ANY LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE, SHALL EXTEND
UPON THE SAME TERMS AND CONDITIONS TO ANY AFFILIATES OF THE PURCHASER WHO ARE
ACTUALLY NAMED IN SUCH ACTION, PROCEEDING OR INVESTIGATION, AND PARTNERS,
DIRECTORS, AGENTS, EMPLOYEES AND CONTROLLING PERSONS (IF ANY), AS THE CASE MAY
BE, OF THE PURCHASER AND ANY SUCH AFFILIATE, AND SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF
THE COMPANY, THE PURCHASER AND ANY SUCH AFFILIATE AND ANY SUCH PERSON.  THE
COMPANY ALSO AGREES THAT NEITHER THE PURCHASER NOR ANY SUCH AFFILIATES,
PARTNERS, DIRECTORS, AGENTS, EMPLOYEES OR CONTROLLING PERSONS

19


--------------------------------------------------------------------------------





SHALL HAVE ANY LIABILITY TO THE COMPANY OR ANY PERSON ASSERTING CLAIMS ON BEHALF
OF OR IN RIGHT OF THE COMPANY SOLELY AS A RESULT OF ACQUIRING THE SECURITIES
UNDER THIS AGREEMENT.


4.10         RESERVATION OF COMMON STOCK.  AS OF THE CLOSING DATE, THE COMPANY
SHALL HAVE RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND KEEP AVAILABLE
AT ALL TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON
STOCK FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES PURSUANT TO THIS
AGREEMENT AND TO ISSUE WARRANT SHARES PURSUANT TO THE WARRANTS.


4.11         LISTING OF COMMON STOCK.  THE COMPANY HEREBY AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE LISTING OF THE COMMON STOCK ON
THE TRADING MARKET, AND AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE CLOSING
(BUT NOT LATER THAN THE EARLIER OF THE EFFECTIVE DATE AND THE FIRST ANNIVERSARY
OF THE CLOSING DATE) TO LIST ALL OF THE SHARES AND THE WARRANT SHARES ON THE
TRADING MARKET. THE COMPANY FURTHER AGREES, IF THE COMPANY APPLIES TO HAVE THE
COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT WILL INCLUDE IN SUCH
APPLICATION ALL OF THE SHARES, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY
OR DESIRABLE IN THE OPINION OF THE PURCHASER TO CAUSE THE SHARES AND THE WARRANT
SHARES TO BE LISTED ON SUCH OTHER TRADING MARKET AS PROMPTLY AS POSSIBLE.  THE
COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY IN ALL MATERIAL
RESPECTS WITH THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE
BYLAWS OR RULES OF THE TRADING MARKET.


4.12         REGISTRATION OF COMMON STOCK.  THE COMPANY AGREES THAT THE SHARES
AND THE WARRANT SHARES WILL BE REGISTRABLE SECURITIES AS SUCH TERM IS DEFINED IN
THE 2004 REGISTRATION RIGHTS AGREEMENT AND THAT THE TERMS OF THE 2004
REGISTRATION RIGHTS AGREEMENT SHALL APPLY WITH RESPECT THERETO.


4.13         NASD FILING.  THE COMPANY SHALL FILE WITH THE NATIONAL ASSOCIATION
OF SECURITIES DEALERS, A NOTIFICATION FORM:  CHANGE IN THE NUMBER OF SHARES
OUTSTANDING WITH RESPECT TO THE SHARES AND THE WARRANT SHARES.


ARTICLE V.
MISCELLANEOUS


5.1           FEES AND EXPENSES.  EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL,
ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH
PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES
AND DUTIES LEVIED IN CONNECTION WITH THE SALE OF THE SECURITIES.


5.2           ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES
ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


5.3           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO PRIOR TO 6:30

20


--------------------------------------------------------------------------------





P.M. (NEW YORK CITY TIME) ON A TRADING DAY OR BY EMAIL TO THE EMAIL ADDRESS SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO IF SUCH EMAIL IS SENT PRIOR TO 6:30
P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE
DATE OF TRANSMISSION OR EMAIL, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO OR BY EMAIL TO THE EMAIL ADDRESS SET FORTH ON THE SIGNATURE PAGES
ATTACHED HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW
YORK CITY TIME) ON ANY TRADING DAY, (C) THE SECOND TRADING DAY FOLLOWING THE
DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.


5.4           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT,
BY THE COMPANY AND THE PURCHASER OR, IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT
DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR
SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN
ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


5.5           CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR
AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY. 
THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS.


5.6           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER.  PURCHASER MAY ASSIGN ANY OR ALL
OF ITS RIGHTS UNDER THIS AGREEMENT  IN CONNECTION WITH A TRANSFER OF NOT LESS
THAN 5,000 SHARES OF COMMON STOCK PURSUANT TO SECTION 4.1(A) TO ANY PERSON TO
WHOM PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE
AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY
THE PROVISIONS HEREOF THAT APPLY TO THE “PURCHASER”.


5.7           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.9.


5.8           GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A
PARTY HERETO OR ITS RESPECTIVE

21


--------------------------------------------------------------------------------





AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS) SHALL BE
COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW
YORK.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
NEW YORK FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH
RESPECT TO THE ENFORCEMENT OF THE ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS OF A TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION
OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH ACTION OR PROCEEDING.


5.9           SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE
SECURITIES.


5.10         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


5.11         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.


5.12         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.

22


--------------------------------------------------------------------------------





5.13         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, PURCHASER AND
THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE TRANSACTION
DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE ADEQUATE
COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF OBLIGATIONS
DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN ANY ACTION FOR
SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


5.14         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


ARTICLE VI.
CONDITIONS


6.1           CONDITIONS TO THE CLOSING OF THE PURCHASER.  PURCHASER’S
OBLIGATION TO PURCHASE THE PORTION OF THE SECURITIES BEING ISSUED AT THE CLOSING
IS SUBJECT TO THE SATISFACTION, OR WAIVER BY PURCHASER, OF THE FOLLOWING
CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE QUALIFIED AS TO MATERIALITY OR A
MATERIAL ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF
THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATION OR WARRANTY SPEAKS OF AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(OR IF QUALIFIED AS TO MATERIALITY OR A MATERIAL ADVERSE EFFECT, TRUE AND
CORRECT IN ALL RESPECTS) AS OF SUCH DATE) AS THOUGH MADE ON AND AS OF THE
CLOSING DATE.


(B)           PERFORMANCE OF OBLIGATIONS OF COMPANY.  THE COMPANY SHALL HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL AGREEMENTS AND COVENANTS REQUIRED TO BE
PERFORMED BY IT UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE.


(C)           NO SUSPENSION OF TRADING.  FROM THE DATE HEREOF TO THE CLOSING
DATE, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE
COMMISSION (EXCEPT FOR ANY SUSPENSION OF TRADING OF LIMITED DURATION AGREED TO
BY THE COMPANY, WHICH SUSPENSION SHALL BE TERMINATED PRIOR TO EACH CLOSING),
AND, AT ANY TIME PRIOR TO THE CLOSING DATE, TRADING IN SECURITIES GENERALLY AS
REPORTED BY BLOOMBERG FINANCIAL MARKETS SHALL NOT HAVE BEEN SUSPENDED OR
LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE
TRADES ARE REPORTED BY SUCH SERVICE, OR ON ANY TRADING MARKET, NOR SHALL A
BANKING MORATORIUM HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR NEW YORK
STATE AUTHORITIES.

23


--------------------------------------------------------------------------------





6.2           CONDITIONS TO THE CLOSING OF THE COMPANY.  THE COMPANY’S
OBLIGATION TO ISSUE AND SELL THE PORTION OF THE SECURITIES BEING ISSUED AT THE
CLOSING IS SUBJECT TO THE SATISFACTION, OR WAIVER BY THE COMPANY, OF THE
FOLLOWING CONDITIONS:


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATION OR WARRANTY SPEAKS OF AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE) AS THOUGH MADE ON AND AS OF
THE CLOSING DATE.


(B)           PERFORMANCE OF OBLIGATIONS OF THE PURCHASER.  THE PURCHASER SHALL
HAVE PERFORMED IN ALL MATERIAL RESPECTS ALL AGREEMENTS AND COVENANTS REQUIRED TO
BE PERFORMED BY IT UNDER THIS AGREEMENT ON OR PRIOR TO THE CLOSING DATE.


(C)           REGULATORY APPROVALS.  THE COMPANY AND THE PURCHASER SHALL HAVE
RECEIVED ALL REQUISITE APPROVALS (INCLUDING ALL REQUIRED FINDINGS OF
SUITABILITY).

[SIGNATURE PAGE FOLLOWS]

24


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS SECURITIES PURCHASE
AGREEMENT TO BE DULY EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF
THE DATE FIRST INDICATED ABOVE.

CLARIENT, INC.

Address for Notice:

 

 

 

Clarient, Inc.

 

31 Columbia

By:

/s/ James V. Agnello

 

Aliso Viejo, California 92656

Name:  James V. Agnello

Attn: James V. Agnello

Title: Senior Vice President and Chief Financial Officer

E-mail:  jagnello@clarientinc.com

 

Tel:  949-425-5700

 

Fax:  949-425-5701

 

With a copy to (which shall not constitute notice):

Latham & Watkins LLP

633 West Fifth Street, Suite 4000

Los Angeles, CA 90071

Attn: W. Alexander Voxman, Esq.

E-mail:  Alex.Voxman@LW.com

Tel:   (213) 485-1234

Fax:  (213) 891-8763

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOR PURCHASER FOLLOWS]


--------------------------------------------------------------------------------




 

SAFEGUARD DELAWARE, INC.

Address for Notice:

 

 

 

Safeguard Scientifics, Inc.

 

435 Devon Park Drive

By:

/s/ Christopher J. Davis

 

800 Building

Name: Christopher J. Davis

Wayne, PA 19087

Title: Vice President

Attn: Christopher J. Davis

 

E-mail:  cdavis@safeguard.com

 

Tel:  (610) 975-4924

 

Fax:  (610) 975-4922

 


--------------------------------------------------------------------------------